MARSHALL, J.
(dissenting.) — The question in this case is what estate vested in William Franklin Yocum, by the fifth clause of the will of his father. If a fee simple absolute, then the defendants have title, acquired by mesne conveyances from William Franklin Yocum during his lifetime. If less than a fee simple absolute, then the plaintiffs have title, as the “legal issue — descendants”—“legitimate issue” of William Franklin Yocum, who were living at the date of the death of their said father.
The said fifth clause of the will of the testator, is as follows: “To my beloved son William Franklin Yocum (my natural son) I bequeath absolutely the northwest quarter of *310section 7 of township 53, range 35, the place I now reside on in Platte county, Missouri, subject forever to the reservation for my burial place made in clause two of this will; and further, with this express understanding and restriction, namely, that if my said son dies without legal issue, descendants of his, legitimate issue of his, said lands shall pass to” certain neices, nephews and sisters of the testator.
It is conceded by all that the statute then and now in force requires “all courts and others concerned in the execution of last wills to have due regard to the directions of the will, and the true intent and meaning of the testator, in all matters brought before them.” [R. S. 1845, sec. 51, p. 1086; R. S. 1889, sec. 8916.] It is further conceded by all that the terms “legal issue,” “descendants of. his,” “legitimate issue of his,” mean his heirs living at the date of the death of the first taker, William Franklin Yocum, and that there were such issue living at that time.
It is also conceded by all that estates-tail are abolished in Missouri, and estates such as would have been estates-tail in England are simply estates for life in the first taker, with fee simple estates in the remaindermen under the statutes of descent in Missouri.
It is also conceded that under the rule in Shelly’s case where an estate was devised or granted to A and his heirs or to ’the heirs of his body, the heirs took by virtue of the limitation over in the will or deed, but that in such case now, in Missouri, since the abolition of the rule in Shelley’s case, the heirs in such a case take as purchasers and not by limitation. But as the question now before the court is not whether the heirs take by limitation or purchase, but whether it was the intention of the testator that they should have any estate in the land whatever that their father could not cut out by deed ‘or will, this distinction between the character of the estate the heirs took, if any, is not essentially involved in this case. The first inquiry is *311what estate did their father acquire under this will? If absolute, the heirs are cut out by his deed; if less than absolute, the father could not cut them out by any act of his.
The intention of the testator must govern. No precise technical words are necessary in a will to express intention. Neither must the ascertainment of the intention be-made to depend upon the prior or subsequent collocation of the clause of the will to be construed. “It is to be construed according to the intention, as gathered from the whole instruments.” [2 Minor’s Inst., p. 228.]
Stripped of technical phraseology and' with the reservation clause as to the burial place laid out of consideration, this clause would read: “To my beloved son William Eranklin Yocum (my natural son) I bequeath absolutely” the land, “with this express understanding and reservation, namely, that if my said son dies without legal issue, descendants of his, legitimate issue of his, said lands shall pass to” my nephews and neices and sisters, share and share alike.
Read in this way, the first fact that is disclosed is that William Eranklin Yocum was his natural son, but not his son begotten in lawful wedlock. As a natural son he could not inherit from the testator. So a will was necessary to give him the land. The next fact disclosed is that he was a beloved son for whom the testator wanted to provide. How provide ? To give him the land absolutely, so he could dispose of it absolutely or do with it as he pleased ? Manifestly not, for if such had been-the testator’s intention he would have stopped when he said, “I bequeath absolutely.” This would have accomplished all the testator wanted, if such was his intention. But he did not stop with the words, “I bequeath absolutely.” On the contrary he added, “with this express understanding and restriction, namely, that if my said son died without legal issue, descendants of his, legitimate issue of his, said land shall pass to” my neices, nephews and sisters. Here is an “express *312qualification and restriction” on the devise, limiting, modifying and qualifying the words “bequeath absolutely,” and at any rate making the “absolute” estate less than absolute; putting it beyond the power of the devisee to do with the estate as he saw fit. This made it possible then, by express, plain words, as strong as the words of devise to him,' for the absolute fee pimple estate to be cut down to a lesser estate. What estate did ¡the testator thereby intend to give to his natural son ? Not a fee simple absolute, it is too plain for dispute. For, if the son died without legal issue, the estate would pass under the will from the testator to his nieces, nephews and sisters. They would take, therefore, a contingent remainder. That is, it would be contingent so long as the son lived, for he might have legitimate issue bom to him at any time during his life, aye, and if born within ten months and twenty-one years after his death. Until the expiration of such time, therefore, the estate, limited to the nieces would be contingent. Upon the happening of such contingency, the estate limited to the nieces, etc., would cease. But upon the failure of such contingency the nieces, etc., would take a vested fee simple. In the meantime, what estate would the son have ? , A fee simple absolute ? Clearly not, for a contingent remainder in fee can not be limited upon a prior fee in possession. Yet as shown it might not be known until ten months and twenty-one years after the son’s death whether the contingent remainder 'would ripen into a fee simple absolute in the nieces, etc., or be cut out entirely. A contingent remainder must have a precedent particular estate to rest upon. Such precedent particular estate must be an estate less than a fee. So it might have been that during all the lifetime of the son and until after the expiration of ten months and twenty-one years after his death, it could not be known whether the contingent remainder would take effect. During that time the son would have clearly had a life estate only. Therefore, until after his death the fact *313could never be made certain that the son had or would have anything but a life estate.
I don’t understand that anyone disputes this proposition.
Can it be, then, that in the event the son died without legal issue, his estate was only a life estate, but that if he died leaving issue that life estate would be enlarged into a fee ?
If so, it must be that the estate devised to the son is a ■conditional fee; that is, an estate of a freehold nature which will enlarge to a fee upon the happening of a condition precedent or subsequent, or upon the failure of such condition will remain an estate of a freehold nature during the life of the first taker, but will be less than a fee. 1 Blackstone (Ohitty’s), marg. p. 154, says: “'An estate on condition expressed in the grant itself is where an estate is granted, either in fee simple or otherwise, with an express qualification annexed, whereby the estate granted shall either commence, be enlarged, or be defeated, upon the performance or breach of such qualification or condition. These conditions are, therefore, either precedent or subsequent.” Then after citing various examples, the author continues (marg. p. 156) : “In all these instances, of limitations or conditions subsequent, it is to be observed, that so long as the condition, either express or implied, either in deed or in law, remains unbroken, the grantee may have an estate of freehold, provided the estate upon which such condition is annexed be in itself of a freehold nature; as if the original grant express either an estate of inheritance, or for life; or no estate at all, which is constructively an estate for life. Eor, the breach of these conditions being contingent and uncertain, this uncertainty preserves the freehold; because the estate is capable to last forever, or at least for the life of the tenant, supposing the condition to remain unbroken.”
In note 3 to chapter 10, p. 122, the author says: “A particular estate may be limited, with a condition, that, after the happening of a certain event, the person to whom the first estate *314is limited shall have a larger estate. Such a condition may be good and effectual, as well in relation to things which, lie in grant, as to things which lie in livery, and may be annexed as well to an estate-tail, which can not be drowned, as to an estate for life or years, which may be merged by the access of a greater estate. Rut, such increase of an estate by force of such a condition, ought' to have four incidents: (1) There must be a particular estate as a foundation for the increase to take effect upon-; which particular estate, Lord Coke held, must not be an estate at will, nor revocable nor contingent. (2) Such particular estate ought to continue in the lessee or grantee, until the increase happens, or at least no alteration in privity of estate must be made by alienation of the lessee or grantee; though the alienation of the lessor or grantor will not affect the condition; and the alteration of persons by descent of the reversion to the heirs of the grantor, or his alienee, or the particular estate to the representatives of the grantee, will not avoid the condition. Neither need such increase take place immediately upon the particular estate, but may enure as a remainder to the donee of the particular estate, or his representatives, subsequent to an intermediate remainder to somebody else. (3) The increase must vest and take effect immediately upon the performance of the condition; for, if an estate can not be enlarged -at the very instant appointed for its enlargement, the enlargement shall never take place. .(4) . The particular estate and the increase ought to derive their effect from one and the same instrument, or from several deeds delivered at one and the same-time. [Lord Stafford’s case, 8 Rep. 149-153.]”
Test this devise to the son by this rule. Can it be fairly said that the testator intended to give his son an estate in the nature of a freehold, but less than a fee if he had no children, but that if he had children then such lesser estate was to be enlarged into a fee? If so, why then did he stand out by *315saying “I bequeath absolutely ?” • If this had been his intention would he not have bequeathed the land to him for life, or without specifying any term, which would have been an estate for life by implication under the circumstances, to be enlarged to a fee upon condition that he had children born during his life? This would have made it possible for the condition subsequent to become effective, certain and useful to the son during his life, and would not have left it uncertain until after he had been dead ten months and twenty-one years, whether he was to have children or whether they would be living at the date of his death. Or limiting it to children, legitimate children or not, living at the death of the son, it would not have left it uncertain all the whole life of the son whether he had still only the original lesser estate or an estate enlarged into a fee.
There are no apt words employed in the will creating such a conditional fee. Nor are the words used fairly susceptible of such a construction.
These considerations plainly show that the testator did not intend to create a conditional fee in his son; did not attempt to vest in him a lesser estate to be enlarged into a fee upon the happening of a condition subsequent.
What, then, was the true and real intention of the testator? The dominant idea expressed and running through every word and phrase of the will is to keep the land in the testator’s family as long as the law gave him the right to do so. This is clear first, from the absolute bequest to the son; second, fearing it might get out of his family if the son had no legitimate issue capable of inheriting, he created the contingent remainder to his nieces, nephews, and sisters. And he could - go no further with his limitations. The testator evidently intended that the son should enjoy the property during his life, and if he had children living at his death, they should have the fee, but if he had no such children, the fee should go to his *316nearest of kin, Iris nieces, nephews and sisters. He did not think it was necessary, or did not know how, to express his intention in this plain and unequivocal way. If he had he would have done so. Rut as this was his intention it is the duty of the courts to enforce it, even if he was not as apt in expressing that intention as he might have been.
So construed, effect is given to every word, phrase and part of the will. Nothing is cut down. Nothing is enlarged. Nothing destroyed. No stumbling blocks of construction are encountered. Every beneficiary gets all the testator intended and at the time and in the manner intended' by him. Any other construction necessarily defeats a part of the will, and, pro tanto, fails to carry out the intention of the testator. Between the two constructions there should be no halting or hesitancy. One is plain and common sense. The other technical, refined, and destructive of the wishes of the testator.
For these reasons, I think, William Franklin Yocum, took a life estate under his father’s will. The children — legal issue — descendants of his, legitimate issue of his, took the fee under the will from the testator at the death of the life tenant, and the contingent remainder to the nieces, nephews and sisters of the testator failed because the contingency upon which they were to have the fee never occurred.
The deed from William Franklin Yocum, to the defendant’s grantors, therefore, conveyed only a life estate, which terminated with the life of the grantor. Thereupon for the first time the children, the plaintiffs, became entitled to the fee.
In my opinion the judgment of the circuit court was for the wrong party, and should be reversed.